                 Case 18-50489-CSS             Doc 494       Filed 09/01/21        Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:
                                                          Chapter 11
MAXUS ENERGY CORPORATION, et al.,
                                                          Case No. 16-11501 (CSS)
                                    1
                          Debtors.                        (Jointly Administered)

MAXUS LIQUIDATING TRUST,

                          Plaintiff,

                  v.

YPF S.A., YPF INTERNATIONAL S.A., YPF
HOLDINGS, INC., CLH HOLDINGS, INC.,                       Adversary Proceeding No. 18-50489 (CSS)
REPSOL, S.A., REPSOL EXPLORACIÓN,
S.A., REPSOL USA HOLDINGS CORP.,
REPSOL E&P USA, INC., REPSOL                              Status Conference Date: September 1, 2021 at
                                                          1:00 p.m. (ET)
OFFSHORE E&P USA, INC., REPSOL E&P
T&T LIMITED, and REPSOL SERVICES
CO.,

                          Defendants.



                                NOTICE OF STATUS CONFERENCE

         PLEASE TAKE NOTICE that at the request of the Court, a status conference will be

held on September 1, 2021 at 1:00 p.m. (ET) before the Honorable Christopher S. Sontchi,

United States Bankruptcy Court Judge, in the United States Bankruptcy Court for the District of

Delaware, 824 North Market Street, 5th Floor, Courtroom #6, Wilmington, Delaware 19801.




1
  The Debtors in the above-captioned Chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Maxus Energy Corporation (1531), Tierra Solutions, Inc. (0498), Maxus International
Energy Company (7260), Maxus (U.S.) Exploration Company (2439), and Gateway Coal Company (7425). The
address of each of the Debtors is 10333 Richmond Avenue, Suite 1050, Houston, Texas 77042.


{1108.001-W0065790.}
                 Case 18-50489-CSS     Doc 494      Filed 09/01/21   Page 2 of 2




         PLEASE TAKE FURTHER NOTICE that any party who wishes to participate in the

telephonic status conference must register via Zoom, using the following link below:

https://debuscourts.zoomgov.com/meeting/register/vJIsfuigpj8pEtjvEHIP4hlEFHSfvY4-fWo.


Dated: September 1, 2021                  LANDIS RATH & COBB LLP
       Wilmington, Delaware
                                          /s/ Matthew B. McGuire_________
                                          Adam G. Landis (No. 3407)
                                          Matthew B. McGuire (No. 4366)
                                          919 Market Street, Suite 1800
                                          Wilmington, Delaware 19801
                                          Telephone: (302) 467-4400
                                          Facsimile: (302) 467-4450
                                          E-mail: landis@lrclaw.com
                                                  mcguire@lrclaw.com
                                          – and –
                                          CLEARY GOTTLIEB STEEN & HAMILTON LLP
                                          Jeffrey A. Rosenthal (pro hac vice)
                                          Ari D. MacKinnon (pro hac vice)
                                          Mark E. McDonald (pro hac vice)
                                          One Liberty Plaza
                                          New York, New York 10006
                                          T: 212-225-2000
                                          F: 212-225-3999

                                          -and-

                                          SIDLEY AUSTIN LLP
                                          John J. Kuster (pro hac vice)
                                          Martin B. Jackson (pro hac vice)
                                          Marissa Alter-Nelson (pro hac vice)
                                          787 Seventh Avenue
                                          New York, NY 10019
                                          Telephone: (212) 839-5300
                                          Facsimile: (212) 839-5599

                                          Counsel for the YPF Defendants




{1108.001-W0065790.}                       2
